Citation Nr: 0906404	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities 
render him unemployable.  A preliminary review of the record 
discloses a need for further evidentiary development in this 
case.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).  Consideration may be given to his 
level of education, special training, and previous work 
experience in making this determination, but not to his age 
or the impairment caused by any disabilities that are not 
service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran's service-connected post-
traumatic stress disorder (PTSD) is rated as 50 percent 
disabling, his service-connected irritable bowel syndrome 
(IBS) is rated as 30 percent disabling, and his service-
connected skin rash is rated as 10 percent disabling for a 
combined evaluation of 70 percent.  Thus, the Veteran meets 
the schedular criteria for a TDIU.  

In October 2006, the Veteran underwent VA examinations in 
which the VA examiners opined that the Veteran's PTSD and 
skin rash did not preclude him from working, and that the 
Veteran's IBS necessitated that the Veteran be within five to 
ten minutes of a restroom but would otherwise not preclude 
employment.  

In March 2007, VA received correspondence from the Veteran's 
attorney which stated that VA psychiatrist, Dr. A.H., 
indicated that the Veteran's service-connected post-traumatic 
stress disorder (PTSD) was more severe than the last VA 
examination conducted in October 2006 demonstrated.  In fact, 
Dr. A.H. noted a GAF scores of 48 and 50 assigned in November 
and December 2006 compared to the GAF score of 58 assigned in 
October 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

In light of the foregoing, another medical opinion in 
conjunction with the review of the entire record and 
examination of the Veteran, as to whether the Veteran is 
unemployable due solely to his service-connected 
disabilities, would be helpful in adjudication of the 
Veteran's claim.  See 38 U.S.C.A. § 5103A(d).   

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records 
pertaining to treatment for PTSD, IBS, 
and skin rash from March 2007 to the 
present from the VA medical center in Hot 
Springs, South Dakota should be obtained 
and associated with the claims file.   

2.  Schedule the Veteran for a VA TDIU 
examination to determine the nature, 
extent and severity of all his service-
connected disabilities.
 
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran is unable 
to secure or follow a substantially 
gainful occupation solely as a result of 
the combination of his service-connected 
disabilities, which are PTSD, IBS, and 
skin rash.

The term "at least as likely as not" 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner should consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or follow 
a gainful occupation in light of his 
service-connected disabilities.  

To the extent possible, the examiner 
should distinguish symptoms and 
impairment attributable to the Veteran's 
service-connected disorders from those 
attributable to any other diagnosed 
disorders.  

The examiner is requested to provide a 
complete rationale for his or her 
opinion, based on his or her clinical 
experience and medical expertise.  

3.  If the benefit sought is not granted 
in full, the Veteran should be furnished 
a supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




